Title: General Orders, 3 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s-House [West Point]Friday Septr 3rd 1779.
          Parole Farnham—  C. Signs Enfield Danvers.
        
        The regimental Pay-Masters are requested to settle their Accounts immediately with the Auditors of the Main-Army; They will have a list of the dead, deserted, prisoners and absentees made out and the money due each for the different months, previous to their settlement.
        Colonel Swift is appointed Member of the Court of Inquiry whereof Genl Huntington is President, vice, Coll Bradley who is absent.
      